Citation Nr: 9911917	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-22 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1. Entitlement to service connection for left ear hearing 
loss.

2. Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1982 to May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The RO denied service connection for left ear hearing loss in 
January 1993.  In December 1998 the RO found that the veteran 
had submitted new and material evidence and reopened the 
claim for left ear hearing loss.  The RO then denied the 
claim for left ear hearing loss on the merits and denied the 
claim for right ear hearing loss.  


REMAND

It is the veteran's contention that exposure to aircraft 
noise during active duty resulted in hearing loss.  On the 
authorized audiological evaluation at the time of the 
veteran's enlistment examination in January 1982, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
20
35
LEFT
5
0
0
55
40

A speech audiometry examination was not administered at that 
time.  Service medical records indicate that the veteran was 
treated for a concussion in July 1985 after being hit in the 
head with a softball, and for a fractured left mandible in 
April 1989.

Audiological evaluation in July 1991 indicated that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
15
LEFT
10
0
0
25
35

A speech audiometry examination was not administered at that 
time.  

Private medical records indicate that in January 1996 pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
40
LEFT
30
30
30
45
45

In March 1996, a private physician opined that the veteran 
had bilateral sensorineural hearing loss most likely related 
to noise exposure in the military.  It appears that the 
doctor did not have the benefit of reviewing the veteran's 
claims file prior to rendering his opinion.

On VA audiological evaluation in February 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
35
40
40
LEFT
35
45
40
55
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.

The most recent VA audiological evaluation in November 1997 
revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
15
20
LEFT
20
25
15
35
35

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 94 percent in the left ear.  The 
examiner stated that the veteran's hearing was within normal 
limits in the right ear with a mild high frequency 
sensorineural hearing loss in the left ear.  The examiner's 
diagnosis with regards to the left ear and VA regulations are 
inconsistent in this case.  For the purposes of applying the 
laws of the VA, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the thresholds for at least 
three of the frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  The examiner 
provided no opinion regarding the etiology of the veteran's 
hearing loss or the history of inconsistent test results.

Finally, the veteran provided testimony to the effect that he 
received treatment for his hearing loss in August or 
September 1998 at the VA Medical Center in Santa Barbara, 
California.  There are no records of this treatment in the 
file.

Accordingly, the case is remanded for the following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for hearing loss 
since his discharge from service.  After 
obtaining any necessary authorization or 
medical releases, the RO should obtain 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not been 
previously obtained.  Regardless of the 
veteran's response, the RO should secure 
all outstanding VA treatment reports.

2.  The veteran should be afforded a VA 
audiologic examination to determine 
what, if any level of hearing impairment 
affects the veteran.  The examiner 
should, to the extent possible, 
reconcile the previous inconsistent 
results.  If a hearing loss is 
diagnosed, the examiner should render an 
opinion for each ear as to the etiology 
of any currently confirmed hearing loss.  
If current hearing loss on the left is 
documented, the examiner's attention is 
directed to the findings noted at entry 
onto active duty.

Any opinions expressed must be 
accompanied by a complete rationale.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
examination and the examination report 
must be annotated in this regard. 

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After the actions requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issues on 
appeal.  

The veteran is hereby advised that the purpose of this REMAND 
is to further develop the evidentiary record and to afford 
him due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





